Case 1:20-cv-24374-BB Document 16 Entered on FLSD Docket 12/07/2020 Page 1 of 2
                                            RETURN OF SERVICE

                                    UNITED STATES DISTRICT COURT
                                      SOUTHERN District of Florida
 Case Number: 20-CV-24374

 Plaintiff:
 MARGGLI GALLEGO
 vs.
 Defendant:
 IVETTE PEREZ, ET AL.

 For:
 HILTON NAPOLEON, ESQ.
 RASCO KLOCK ET AL
 2555 PONCE DE LEON LVD
 SUITE 600
 CORAL GABLES, FL 33134

 Received by LEGAL PROCESS SERVICE & INVESTIGATIONS, LLC on the 17th day of November, 2020 at 9:30 am
 to be served on RICKY GARCIA C/O MIAMI DADE POLICE DEPT, 10000 SW 142 AVE, MIAMI, FL 33186.

 I, Manny Sires, do hereby affirm that on the 24th day of November, 2020 at 2:30 pm, I:

 INDIVIDUALLY/PERSONALLY served by delivering a true copy of the SUMMONS AND COMPLAINT, with my
 initials; identification number (if applicable); the date and hour of service endorsed thereon by me to, RICKY
 GARCIA C/O MIAMI DADE POLICE DEPT and who is over the age of 15, at the address of 10000 SW 142 AVE,
 MIAMI, FL 33186, the defendant/witness usual place of abode and informed said person of the contents therein, in
 compliance with State Statutes


 Additional Information pertaining to this Service:
 11/18/2020 1:00 pm ATTEMPTED. SERVICE. 7707 SW 117 AVE STATION WHERE SERVICE WAS EFFECTED
 PRIOR. THE DESK OFFICER COULD NOT LOCATE THE DEFENDANT AT THE STATION ROSTER. I CALLED
 THE COURT LIAISON AGAIN AND WAS ADVISED THE CORRECT SPELLING IS "RICKIE" AND HAS A BADGE #
 5473. IS LOCATED IN AGRICULTURAL PATROL 7617 SW 117 AVE., NEXT DOOR TO THE STATION. I
 KNOCKED ON THE DOOR AND NO ANSWER. I RETURNED TO THE DESK OFFICER WHO ADVISED
 AGRICULTURAL PATROL WORK OUT OF HAMMOCKS STATION. DEFENDANT HAS A WORK SCHEDULE OF
 SUN-WED 6AM-4PM.
 11/24/2020 1:30 pm ATTEMPTED SERVICE AT THE HAMMOCKS STATION. WAS ADVISED THE DEFENDANT
 WAS ON PATROL. THE DESK OFFICER CONTACTED HIM AND HE ADVISED THE DEFENDANT COULD BE
 BACK AT THE STATION IN ONE HOUR. I LEFT TO SERVE CO-DEFENDANT ESCOBAR AT THE KENDALL
 STATION
 11/24/2020 2:30 pm I RETURNED TO THE HAMMOCKS STATION AND SERVED GARCIA
Case 1:20-cv-24374-BB Document 16 Entered on FLSD Docket 12/07/2020 Page 2 of 2



                                    RETURN OF SERVICE For 20-CV-24374

 I do hereby certify that I am over the age of 18, have no interest in the above action, and am a Certified Process
 Server in good standing, in the judicial circuit in which the process was served. Under penalty of perjury I declare
 that the facts contained herein are true and correct to the best of my knowledge. NO NOTARY REQUIRED PER
 FLORIDA STATUTE.




                                                                              Manny Sires
                                                                              Process Server #1098

                                                                              LEGAL PROCESS SERVICE & INVESTIGATIONS,
                                                                              LLC
                                                                              8724 SW 72nd Street
                                                                              #402
                                                                              Miami, FL 33173
                                                                              (305) 412-1178

                                                                              Our Job Serial Number: LIM-2020003504


                                 Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1t
